[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 99-1304

                       THOMAS V. DUFIELD,

                      Plaintiff, Appellant,

                               v.

     COMMISSIONER, NH DEPARTMENT OF CORRECTIONS, ET AL.,

                     Defendants, Appellees.
                      ____________________

No. 99-2244

                  MARC ADAMS; DARREN F. STARR;
                     CHARLES W. DRENAS, JR.,

                     Plaintiffs, Appellants,

                               v.

                  PAUL E. BRODEUR, COMMISSIONER,
              NH DEPARTMENT OF CORRECTIONS, ET AL.,

                     Defendants, Appellees.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                       Selya, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.


     Thomas V. Dufield on brief pro se.
     Darren Starr, Marc Adams and Charles Drenas on brief pro se.
     Philip T. McLaughlin, Attorney General, and Nancy J. Smith,
Senior Assistant Attorney General, on brief for appellees.




                        November 1, 2000
           Per Curiam. In appeal no. 99-2244, appellants Marc

Adams, Charles Drenas and Darren Starr appeal from the

district court's grant of summary judgment in appellees'

favor.    In their action under 42 U.S.C. § 1983, appellants

complained that, pursuant to a policy limiting bulk mail,

appellees were denying them bulk rate catalogs which they

had   ordered   and   which    were    addressed   to   them   without

providing notice thereof.       They claimed that this violated

their First and Fourteenth Amendment rights.            In appeal no.

99-1304, appellant Thomas Dufield objects to the district

court's denial of his motion to join the appellants' civil

rights action.

           After careful review of the parties' briefs and the

record,    we   affirm   the   grant     of   summary   judgment    in

appellees' favor on the First Amendment claim in appeal no.

99-2244, essentially for the reasons given by the district

judge in his Order dated September 30, 1999.            Although the

district court apparently believed (erroneously, as we read

the record) that appellants were given notice when bulk rate

catalogs were rejected, we nonetheless conclude that no



                                 -2-
 abridgment     of   appellants'   due    process   rights   occurred.

 Appellants' claim founders because they have not shown that

 they    have   a    liberty   interest    grounded   in     the     First

 Amendment.1    Even if appellants have a First Amendment right

 to receive catalogs which they have ordered and which are

 sent to them (a matter that we do not decide), appellees

 have not infringed that right.           They permit appellants to

 receive all catalogs that are sent by first-class mail.               For

 legitimate penological reasons, they reject only catalogs

 which are sent by bulk rate mail.          As the Supreme Court has

 said, the loss of "cost advantages" achieved by a particular

 method of mailing "does not fundamentally implicate                  free

 speech values."        See Jones v.      North Carolina Prisoners'

 Labor Union, Inc., 433 U.S. 119, 130-31 (1977) (emphasis in

 original).

            Our affirmance of the judgment in appeal no. 99-

 2244    essentially      moots    appellant     Dufield's         claims.


     1Because appellants cite Procunier v. Martinez, 416 U.S. 396
(1974), overruled in part on other grounds by Thornburgh v.
Abbott, 490 U.S. 401 (1989), and other First Amendment cases in
support of their due process claim, we infer that they are
asserting a due process claim based on the liberty component of
the Due Process Clause.     See id. at 418 (indicating that an
inmate's interest in uncensored communication, "grounded as it
is in the First Amendment, is plainly a 'liberty interest[.]'").
To cinch matters, appellants have not assigned error to the
district court's rulings denying their claims for deprivation of
property without due process.

                                   -3-
Moreover, the record discloses no abuse of discretion by the

district   court   in   denying     his   motion   to   intervene.

Accordingly, we affirm the judgment in appeal no. 99-1304.

           The district court judgments underlying the above

appeals are affirmed.




                              -4-